Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 17 August 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson August 17th. 1812

Has not this long term of rainy weather made you sick? it has almost every body arround us—& I sensibly feel it effects—Poor Norton had a very billious turn, which confined him to his bed a week, & to the House a fortnight—But means have been mercifully blessed for his recovery, though he looks very feeble, & thin of flesh, & more like his Mother than ever—Abby, was taken in the same manner a Friday, & continues very feverish yet—but I hope it will pass off, without a long confinement—The rest of our family are comfortable, & your children have not had any complaint—
At their age, if Health can be confirmed, they will be better able to pursue closely their studies, when more matured—After school they range the fields for Berries, & in the morning they are too sleepy to rise early—The evenings will soon be long enough to get a good lesson—& they always make the greatest proficency in their learning when they sit arround Mr Peabody’s Table—They know then, they must be silent, & attentive Norton, & George say they love to study their Geography, & at their age, they can bear spare the Time, better than when older—
John rather study, the questions, & answers—Mr Vose, took the care of the academy again last monday, & Mr Cogswell is going to take charge of one at Hampton—He has given all possible attention to the youth here—but I suppose Parents will feel a greater confidence in Mr Vose. He will at least have the priviledge of drawing closer the reins of Government, without incurring censure—
I was glad you reproved George, for carrying home his Books, I was so provoked at his folly, that I took out without his knowing it, & put into his draw a number that he had loaded in—Mr Peabody told him, he hoped he did not designedly leave his Dictionary, He said, his grandfather wanted to look into it—It was indeed, “carrying coals to Newcastle”—I sometimes indulge children, on purpose to make them repent of not taking older advice—
The last letter George sent to you, was not fit to be seen—It was written as fast as possible, with his left hand upon his side, instead of steadying his Paper—I ruled paper for him, & wished to have him write it again—but he said you could read it, he knew—I told Abby, the other Day, I did not believe George, ever would write well, unless some person stood over him clothed with authority—Mr Leonard, got an handsome number of Scholars here, & I think Mr Whifford would, I will make enquiries of Mr Vose—Mr Peabody let him Leonard keep school for the sake of encouraging good writing in our room—I think the Cranch’s would attend—they ought to—
	Mr Peabody will I believe, if our family is well  enough, attend commencment, he has some business at Boston, which his Son, wishes he would transact for him—I hope, he will be able to comply with my respected Brothers polite Invitation, & make you a short visit at Quincy—I shall not be able to go, untill our Fall Vacation—I shall always regret, not seeing you here, with Mrs Smith, this season, but hope yet to see you before long—I know how sincerely you wish your dear & only Daughter, was not situated so far distant from you, but since our female missions, have taken place, any distance in the united States, shrinks to nothing—I hope you will hear of her reaching home in safty—I hope Mrs Adams will enjoy better health, than she did before her visit to Newyork—It will always be a solacing reflection that she was enabled to see her beloved Mother, before she joined the world of Spirits, to hear her Counsel, & to pay her the last tender tributes of Love, & respect I rejoice that the life of the dear little Abigail is preserved, I hope a blessing to Her Parents, & that Thomas is recovering too—Abby wished she could have assisted, & releived Mrs. Adams of some of her many Cares—but, we are too distant to do many of those kind offices for each other, we wish—
Mr Webster is gone to Boston to day, I requested him to go to Mr Fosters, that I might know how they all were, for it is a long time since I have heard from their family, & my Son—If Mrs Dexter finds Mr Shaw’s stockings want footing, I wish you would Ask her to give them to you, & you be good enough to send them by Mr Peabody, if he should come—& if he has any old black silk ones, I wish she would send them too—I want if I can, to make a pair of Gloves for Mr Peabody, I cannot buy any large enough—If I should send to him, He would not know whether he had any, or not—He wants a wife to take care of his Interest, as much as ever good old Father Tenant did—But they are happy, who think themselves so—whether it be in a Pallace, or a  —Whether enciveted by the Charms of an amiable wife, or lolling in a solitary Chamber, in a lonely Chair, enveloped in the Fumes of dirty Segars—The Tumult, & the face of our publick affairs is so black, & dismal that I turn from it with fear, indignation, & trembling—& must drop my pen, by saying, I have so long known, how good, & how pleasant it is for Brethren to dwell together in Unity, that the reverse, is prayfully deprecated by your most affectionate Sister—
E—P—
our respects, & love attend you, & yours—burn this scrawl